Citation Nr: 9901754	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of C-6, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to May 1986.  
This appeal arises from a February 1992 rating decision of 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).  

In March 1996, the Board of Veterans Appeals (Board) 
remanded these issues for additional development.  
Subsequently, an August 1998 rating decision continued the 
prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans claims.

2.  The veteran's service connected cervical spine disorder 
is manifested by slight limitation of motion with pain on the 
extremes of motion, no neuropathy and no loss of muscle 
strength and sensation; the objective medical findings do not 
demonstrate pain affecting strength and motion to a degree 
beyond that contemplated by the current evaluation.

3.  The veterans only service connected disabilities are his 
cervical spine disorder, rated as 20 percent disabling, and 
his lumbar spine disorder, rated as 20 percent disabling; his 
combined evaluation is 40 percent.  

4.  The veteran completed high school, received training in 
electrical wiring in the service, and has experience as an 
electrician and factory worker.

5.  The veteran's service connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 20 
percent for residuals of fracture, C-6, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.10, 4.40, 4.45, Codes 5285, 5290 (1998).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable for the purpose of 
entitlement to a total rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 
4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims that are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Cervical Spine Disorder

The veteran suffered a fracture of the cervical spine in an 
automobile accident during service in May 1984.  Service 
connection for residual of fracture, C-6, was granted in June 
1986.  A 10 percent evaluation was assigned from May 1986.  A 
July 1990 rating decision increased the evaluation to 20 
percent from October 1989.  This evaluation has been 
continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.  

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (1998).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's disability is evaluated under code 
5290.  The current 20 percent evaluation contemplates 
moderate limitation of cervical spine motion.  A 30 percent 
evaluation requires evidence of severe limitation of cervical 
spine motion.  38 C.F.R. Part 4, Code 5290 (1998).  A higher 
evaluation under code 5285 for residuals of fractured 
vertebra would require evidence of cord involvement, long leg 
braces, or abnormal mobility requiring a neck brace (jury 
mast).  38 C.F.R. Part 4, Code 5285 (1998).

A VA examination was conducted in March 1994.  The veteran 
complained of stiffness and pain in the neck.  He stated that 
his shoulders hurt when he turned his head in either 
direction, and that he was unable to do any lifting due to 
pain in the shoulders, arms, and hands.  On examination, the 
veteran walked with a cane and with his head tilted 
anteriorly and deviated slightly to the left.  Forward 
flexion of the cervical vertebrae was to 45 degrees and 
backward extension was to 20 degrees.  Rotation was to 15 
degrees, and sideways flexion was to 25 degrees on the left 
and to 15 degrees on the right.  While making these 
movements, the veteran made facial expressions of pain and 
kept repeating the phrase It hurts.  He appeared to be 
intact neurologically.

Magnetic resonance imaging (MRI) examination in September 
1994 found modest cervical spondylosis.  There was no 
evidence of disc herniation, and the cord appeared intact.

A VA examination was conducted in April 1997.  The veteran 
reported stiffness and decreased range of neck movement.  On 
examination, there was no erector spasm in the erector spinae 
of the neck.  Forward flexion was to 30 degrees, and backward 
extension was to 30 degrees.  Right lateral tilt was to 30 
degrees, left to 40 degrees.  Rotation was 30 degrees to the 
left and 40 degrees to the right.  The veteran reported pain 
at the end points of mobility and lateral tilt, but was 
fairly asymptomatic in rotary movement of the neck.  Upper 
extremity reflexes were 2+ and symmetrical, and grip was good 
in both hands.  X-rays showed kyphotic deformity of the 
cervical spine but no evidence of vertebral compression 
deformity, disc narrowing or vertebral misalignment.  The 
diagnosis was military service-era injury of neck with C5-C6 
cervical fractures, osteophytes bridging in this region with 
cervical spondylosis and decreased mobility with pain at end-
point range of movement.

When considering the objective medical evidence, it is 
apparent that the veteran has only slight limitation of 
cervical spine motion, with pain at the extremes of movement, 
no neuropathy and no loss of muscle strength and sensation.  
The veteran is also not entitled to a 30 percent rating under 
code 5290 because a severe limitation of cervical spine 
motion is not demonstrated.  38 C.F.R. Part 4, Code 5290 
(1998).  There is no basis for a higher evaluation under code 
5285; there is no evidence of cord involvement, and no 
requirement for a neck brace (jury mast).  38 C.F.R. Part 4, 
Code 5285 (1998).

In evaluating the veteran's claim, the Board has also 
considered functional impairment of the neck due to pain, 
including the extent to which the veteran's neck pain has 
been shown to adversely affect the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (1998).  Functional 
loss contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1998).  See also DeLuca, 
supra. The objective medical findings show essentially full 
range of motion.  While pain has been noted with extremes of 
motion, and the veteran has reported stiffness and pain at 
other times, there is no evidence of muscle atrophy and any 
pain affecting strength and motion is not shown to a degree 
beyond that contemplated by the current 20 percent schedular 
evaluation.  The Board therefore concludes that the 
evaluation currently assigned accurately reflects the degree 
of disability produced as a result of the veteran's cervical 
spine pathology, including complaints of pain.  The evidence 
for and against the claim is not in relative equipoise, 
therefore no reasonable doubt issue is raised.  38 U.S.C.A. § 
5107(b)(West 1991); 38 C.F.R. § 3.102 (1998).

Individual Unemployability

The veteran claims that he is unable to work due to his 
service-connected cervical and lumbar spine disorders, each 
of which is rated as 20 percent disabling.  His combined 
evaluation is 40 percent.  In cases where the schedular 
rating is less than 100 percent, total disability ratings may 
be assigned when the individual is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disability, without regard to advancing age.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  Pertinent 
factors for consideration include the severity and nature of 
the service-connected disabilities, the employment history, 
and the veteran's educational and vocational attainment.  38 
C.F.R. § 4.16(b) (1998).

In his application, received in October 1991, the veteran 
reported he had last worked in May 1989.  He stated he had 
completed four years of high school. 

A VA Social and Industrial Survey was conducted in August 
1996.  The veteran was interviewed.  He reported that he 
finished high school before joining the military.  During 
service, he trained in wiring communications.  After 
discharge, he did electrical work on and off for 
approximately a year, but was laid off due to medical 
problems and frequent doctors appointments.  The veteran 
stated that he last worked as a spreader in a factory for two 
months in 1990, but had to leave since the job involved too 
much walking and getting up and down.  He stated that he had 
not been able to drive for two to three years.  The veteran 
reported a history of substance abuse problems, including 
alcohol and pain killers.  He stated that he was angry and 
depressed all the time, and suffered from nightmares and 
insomnia.  He could not deal with being around people.  The 
veteran had difficulty sitting during the interview due to 
pain, and frequently got up to pace.  He appeared frustrated, 
depressed and angry.  The interviewer opined that the veteran 
would have much difficulty going to school or doing any type 
of work in his present physical condition.  His physical and 
emotional problems seemed moderately severe.  The veteran 
agreed to a referral to the VA mental health clinic to deal 
with his depression and anger.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The issue is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran was found to be unable to perform his prior work 
as an electrician and spreader by the Social Security 
Administration (SSA) in March 1994.  However, review of that 
decision reveals that the disability determination was based 
upon the veteran's overall physical and mental health 
picture.  This included residuals of cervical spine injury, 
high blood pressure, peripheral neuropathy, left cubital 
tunnel syndrome, fibromyalgia vs. chronic pain syndrome, 
major depression, and generalized anxiety disorder.  It was 
noted that his primary disabling condition was his mental 
impairment.  Since the SSA decision to award disability 
benefits was specifically based on the combination of 
physical and mental impairments, it is not persuasive 
evidence that the veteran is unable to work due to his 
service-connected neck and back disorders alone.  

In this instance, the veteran appears to be capable of 
performing the physical acts required by employment.  His 
present unemployment status is in large part due to his 
mental disorder(s) and other nonservice-connected physical 
problems.  Current evidence shows that the veterans neck and 
back are likely to prevent him from performing certain labor-
intensive jobs, but would not prevent all gainful work.  His 
claim appears to be based primarily on the contention that 
his back and neck disabilities preclude him from obtaining 
employment which would require him to be on his feet to a 
great extent or involve heavy labor.  

The veteran is obviously impeded in the nature of employment 
which he can pursue, given the extent of his service 
connected disabilities.  These constraints do not, however, 
render him wholly unemployable.  With his high school 
education and military training as an electrician, he should 
be qualified to work in areas which do not involve heavy 
manual labor, if he finds heavy manual labor to be 
aggravating to his neck and back.  There remain many 
possibilities for employment in the private or public 
sectors, in almost any service-oriented or clerical capacity 
which does not require excessive movement or substantial 
physical labor.  There may even be jobs in the electrical 
field that do not include an extensive physical component.  
There is no indication that the veteran has attempted to find 
work in recent years; however, there is simply no evidence 
establishing that he suffers from unusual or exceptional 
circumstances which place him in a different position from 
any other veteran with similarly-rated disabilities.  
Inasmuch as a balance of positive and negative evidence has 
not been presented in this case, the standards pertaining to 
reasonable doubt are not applicable.  38 C.F.R. § 3.102 
(1998).  A total rating based upon his individual 
unemployability is, therefore, not warranted.


ORDER

An evaluation in excess of 20 percent for residuals of 
fracture of C-6 is denied.

A total disability rating for compensation purposes on the 
basis of individual unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
